UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6859



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM PATRICK MILLER,

                                            Defendant - Appellant.



                            No. 04-7266



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM PATRICK MILLER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Lyle E. Strom, Senior
District Judge. (CR-98-7-MU; CA-01-598-MU)


Submitted:   January 10, 2005              Decided:   March 3, 2005


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.
No. 04-6859 affirmed; No. 04-7266 dismissed by unpublished per
curiam opinion.


William Patrick Miller, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          William Patrick Miller seeks to appeal the district

court’s orders (1) denying his motion filed under Fed. R. Crim. P.

33 (No. 04-7266), and (2) denying his motions to amend and for

reconsideration   (No.   04-6859).       We   dismiss   the   appeal     in

No. 04-7266 and affirm in No. 04-6859.

          In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.        Fed. R. App. P.

4(b)(1)(A); see Awon v. United States, 308 F.3d 133, 139 (1st Cir.

2002) (applying Rule 4(b) to Rule 33 motion for new trial).            With

or without a motion, the district court may grant an extension of

time of up to thirty days upon a showing of excusable neglect or

good cause.   Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).   This appeal period is mandatory and

jurisdictional. Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264

(1978).

          The district court entered its order denying Miller’s

Rule 33 motion on December 10, 2003; the ten-day appeal period

expired on December 24, 2003.        See Fed. R. App. P. 26(a)(2).

Miller filed his notice of appeal after both the ten-day period and

the thirty-day excusable neglect period expired.         The notice of

appeal is therefore untimely.     Miller, however, argues on appeal

that because he did not receive a copy of the court’s order denying

his Rule 33 motion, the appeal period should be extended and his


                                 - 3 -
notice   of    appeal   deemed   timely   filed.    Miller’s   argument    is

foreclosed by our decision in United States v. Little, 392 F.3d

671, 682 (4th Cir. 2004) (concluding that time to appeal under Rule

4(b) may not be extended in criminal case even though party seeking

to appeal did not receive proper notice of district court’s order).

Accordingly, we dismiss the appeal in No. 04-7266 for lack of

jurisdiction.

              Turning to the appeal in No. 04-6859, we have reviewed

the record and find no reversible error.            Accordingly, we affirm

the   orders      denying   Miller’s      motions    to   amend   and     for

reconsideration for the reasons stated by the district court.

United States v. Miller, Nos. CR-98-7-MU; CA-01-598-MU (W.D.N.C.

Apr. 6, 2004; Apr. 22, 2004).

              We deny Miller’s motion to file a supplemental brief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      No. 04-6859 AFFIRMED
                                                     No. 04-7266 DISMISSED




                                    - 4 -